EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Notice of allowance is responsive to the amendment filled December 03, 2021. As directed by the amendment, claims 7-20 have been added. Thus claims 7-20 are presently pending. 
Response to Arguments
Applicant arguments filed December 03, 2021 in page 6-9 of the response directed to claims 1 and 4 have been fully considered and are persuasive. As such, the previous prior art rejections of claims 1-6 as being anticipated by Shah (US 20110248184 A1) are hereby withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Shah (US 20110248184 A1) as set forth in the previous Office action. In view of Applicant’s persuasive arguments, Shah fails to reasonably disclose or render obvious the combination of features recited in claim 1 and 4 and dependent claims, when taken as a whole. For this reason, claims 1-20 are allowed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793